DETAILED ACTION

This is in response to the Amendment of September 29, 2020.
This Official Action is non-final. 
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 8-9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,887,719 (MILLER) in view of United States Patent No. 2,927,029 (LONG) and United States Patent No. 5,527,551 (FAGER).  
Independent claim 1 recites a method of making a cheese shape, the method comprising: supplying a cheese-shaping system, wherein the cheese-shaping system comprises a first chilled roller belt and a second chilled roller belt aligned substantially parallel to the first chilled roller belt, and wherein a first gap is formed between the first and the second chilled roller belts that defines a first thickness of the cheese sheet in contact with both the first and the second chilled roller belts; providing a cheese mass of molten natural cheese to a gap formed between the first chilled roller belt and the second chilled roller belt; forming a cheese sheet in the gap between the first chilled roller belt and the second chilled roller belt; cooling the cheese sheet to a temperature less than or about 45°F through contact with the first and the second chilled roller belts; forming and removing the cheese shape from the cooled cheese sheet; and applying a liquid application to the cheese shape.
As to claims 1, 3-4 and 11, United States Patent No. 3,887,719 (MILLER) discloses a first chilled roller (col. 2, lines 48-52); providing a cheese mass of molten cheese to the first chilled roller (col. 2, lines 1-5); forming a cheese sheet on the first chilled roller(col. 2, lines 50-60); cooling the cheese sheet through contact with the first chilled roller (col. 2, lines 50-60); and forming and removing the cheese shape from the cooled cheese sheet (col. 2, lines 26-34).  As to the cooling of the cheese, it would have been obvious to vary the temperature of the cheese based on the desired form and firmness of the cheese desired. Figure 1 shows that as the molten cheese travels with the chill roll 16 (i.e., first roller), it sets to form a sheet of cheese product 12, the thickness of which is determined by the distance between the chill roll 16 and the roll 20 (i.e., second roll). The cheese product is fed into a nip between a guide roll 24 (i.e., third roller) and a takeoff conveyor 26. The guide roll is disposed in parallel relation to the chill roll 16 (MILLER, col. 3, lines 10-15).  It would have been obvious to chill each of the rolls (i.e., first and second roller aligned substantially parallel to the first chilled roller, and wherein a first gap is formed between the first and the second chilled roller  that defines a first thickness of the cheese sheet in contact with both the first and the second chilled roller).  Indeed, MILLER teaches one would want to optimize the temperature to be able to work the cheese as desired and keep the cheese at the desired solidification level so that the cheese can be processed.
Figure 1 is as follows:

    PNG
    media_image1.png
    406
    729
    media_image1.png
    Greyscale

MILLER does not disclose freezing or coating the cheese with a liquid agent.
United States Patent No. 2,927,029 (LONG) discloses coated frozen cheese slices with a control agent comprising cellulose in a powder or solution form.  This prevents the slices from sticking (col. 1, lines 40-45). 
Thus, it would have been obvious to one skilled in the art to combine LONG with MILLER to prevent the sticking of slices. 
Neither MILLER nor LONG teach that natural cheese can be processed with rollers and conveyors. 
However, FAGER teaches that roller belts causes the cheese to be drawn through the rolls and effectively meter and shape the cheese.  This allows for a more precise amount of cheese (col. 5, lines 40-40). 
Thus, it would have been obvious to one skilled in the art to use roller belts in MILLER and LONG, as roller belts allow the cheese to be shape and provide a more precise amount of cheese.  
As to claim 6 , Figure 1 of MILLER shows that as the molten cheese travels with the chill roll 16 (i.e., first roller), it sets to form a sheet of cheese product 12, the thickness of which is determined by the distance between the chill roll 16 and the roll 20 (i.e., second roll). The cheese product is fed into a nip between a guide roll 24 (i.e., third roller) and a takeoff conveyor 26. The guide roll is disposed in parallel relation to the chill roll 16 (MILLER, col. 3, lines 10-15).  It would have been obvious to chill each of the rolls (i.e., first and second roller belt aligned substantially parallel to the first chilled roller belt, and wherein a first gap is formed between the first and the second chilled roller belts that defines a first thickness of the cheese sheet in contact with both the first and the second chilled roller belts).  Indeed, MILLER teaches one would want to optimize the temperature to be able to work the cheese as desired and keep the cheese at the desired solidification level so that the cheese can be processed.    As to claims 8-9 and 15, the cheese, the cheese is stamped/rolled an outline of the cheese shape such as a triangle (i.e., two substantially straight lines intersecting at an angle) into the cheese sheet, wherein the cutter forms the cheese shape independently of the cheese sheet; and separating the cheese shape from the cheese sheet (see MILLER, col. 6, lines 53-68).
As to claim 12, LONG teaches freezing cheese before storing the cheese (col. 1, lines 40-45).  It would have been obvious to one skilled in the art to freeze the cheese quickly to facilitate processing.   Indeed, there is no evidence to suggest that this parameter is critical or results in an unexpected benefit. 
As to claims 13-15, it would have been obvious to vary the shape of the cheese based on desired size and shape for packaging (MILLER, col. 2, lines 8-10). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As to claim 16, the cheese is formed in slices (MILLER, col. 58-62).
As to claim 17, the cheese is stretched while being push through the fibers and will naturally form the fibers (MILLER, col. 3, lines 1-21).  

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER, FAGER and LONG as applied to claims 1, 3-4, 6, 8-9, 11-17 above, and further in view of Kate Williams, Bake Homemade Cheese Crackers for Holiday Gift, KQED, 2014, accessed at https://www.kqed.org/bayareabites/90996/bake-homemade-cheese-crackers-for-holiday-gift-giving.
MILLER, FAGER and LONG are cited for the reasons noted above.  However, the references are silent as to docking cheese. 
Williams teaches that one can dock cheese crackers to prevent bubbling cooking. 
 It would have been obvious to one skilled in the art to dock the cheese pieces of MILLER, FAGER, and LONG to prevent bubbling. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER, FAGER and LONG as applied to claims 1, 3-4, 6, 8-9, 11-17 above, and further in view of United States Patent No. 5,240,731 (BORNHORST). 
MILLER, FAGER and LONG are cited for the reasons noted above. 
Claim 10 recites that cheese scraps formed from the cheese sheet after the removing the cheese shape are added to the cheese mass. The above-identified references are silent as to this feature. 
BORNHORST teaches in Figure 1 that portions remaining in a sheet 14 after the stamping of shapes/piece define a scrap material, with these pieces being simultaneously folded back stamped in the dough sheet 14. In the most preferred form, the first pieces are stamped from the central portion of continuous sheet 14 and the remaining portions of sheet 14 defining the scrap material are located generally exclusively between the first edges of the central portion and of sheet 14 and between the second edges of the central portion and of sheet 14 (See also col. 3, lines 45-65).  This results in a more efficient way to handle scrap material (i.e., eliminates excess scrap) (col. 1, lines 65-68).  
Thus, it would have been obvious to incorporate the teachings of BORNHORST to increase the efficiency of the process of the above-identified references. 


Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MILLER, FAGER and LONG as applied to claims 1, 3-4, 6, 8-9, 11-17 above, and further in view of United States Patent Application Publication No. 2014/0170276 (NELLES). 
MILLER, FAGER and LONG are cited for the reasons noted above. 
However, the references are silent as to the type of cheese. 
As to claims 18-20, GARY teaches a method for making pasta filata, the cheese can be provolone, filata or mozzarella [0057].
As to claims 21-22, paragraph [0254] indicates that additional examples of ingredients include but are not limited to acidity regulator, an acid, an anticaking agent, an antifoaming agent, a coloring agent, an emulsifier, an enzyme preparation, a flavoring agent, a finning agent, a food protein, a gelling agent, a preservative, sequestrants, a stabilizer, a starch, a thickener, an oil, a fat, a cheese powder, a salt, a nutritional supplement, an acid, an enzyme, a nutraceutical, a carbohydrate, a vitamin, and a mineral. Examples may further include procream, whey cream, a dairy solid, and foodstuffs of vegetable, fruit and/or animal source. The foodstuffs may include fruit, vegetables, nuts, meat, and spices, among other foodstuffs.
NELLES teaches that the method can produce cheese in an efficient manner [0020]. 
It would have been obvious to use the cheese of NELLES with MILLER, FAGER and LONG, as NELLES teaches that these cheeses can include mozzarella, pasta filata, provolone, Mexican style, scamorze, and pizza cheese.
Claims 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 3,887,719 (MILLER) in view of Kate Williams, Bake Homemade Cheese Crackers for Holiday Gift, KQED, 2014, accessed at https://www.kqed.org/bayareabites/90996/bake-homemade-cheese-crackers-for-holiday-gift-giving, United States Patent No. 2,927,029 (LONG), United States Patent Application Publication No. 2014/0170276 (NELLES) and United States Patent Application Publication No. 2002/0127301 (FAGER).
Independent claim 23 recites a method of making cheese shapes, the method comprising providing a pasta filata cheese mass to a gap formed between two chilled roller belts, wherein the two chilled roller belts are aligned substantially parallel to each other; moving the pasta filata cheese mass through the gap to form a cheese sheet; cooling the cheese sheet to a temperature less than or about 45°F through contact with the two chilled roller belts; forming and removing the cheese shapes from the cheese sheet; docking the cheese shapes to form holes in the cheese shapes; freezing the cheese shapes to form frozen cheese shapes; applying a liquid application to the cheese shapes or the frozen cheese shapes; and stacking the frozen cheese shapes.
As to claims 23 and 28-30, United States Patent No. 3,887,719 (MILLER) discloses a first chilled roller (col. 2, lines 48-52); providing a cheese mass of molten natural cheese to the first chilled roller belt (col. 2, lines 1-5); forming a cheese sheet on the first chilled roller belt (col. 2, lines 50-60); cooling the cheese sheet through contact with the first chilled roller belt(col. 2, lines 50-60); and forming and removing the cheese shape from the cooled cheese sheet (col. 2, lines 26-34).  Figure 1 shows that as the molten cheese travels with the chill roll 16 (i.e., first roller), it sets to form a sheet of cheese product 12, the thickness of which is determined by the distance between the chill roll 16 and the roll 20 (i.e., second roll). The cheese product is fed into a nip between a guide roll 24 (i.e., third roller) and a takeoff conveyor 26. The guide roll is disposed in parallel relation to the chill roll 16 (MILLER, col. 3, lines 10-15).  However, FAGER teaches that roller belts causes the cheese to be drawn through the rolls and effectively meter and shape the cheese.  This allows for a more precise amount of cheese (col. 5, lines 40-40). 
Thus, it would have been obvious to one skilled in the art to use roller belts in MILLER and LONG, as roller belts allow the cheese to be shape and provide a more precise amount of cheese.  
This moves cheese through a gap to form a sheet, cooling the cheese through contact with chilled rollers, and forming and removing cheese shapes. As to the cooling of the cheese, it would have been obvious to vary the temperature of the cheese based on the desired form and firmness of the cheese desired. Indeed, it is clear that the temperature affects the firmness of the cheese and that it would have been obvious to vary the temperature based on the desired firmness and extent one wants to work the cheese. 
MILLER does not disclose docking the cheese, freezing or coating the cheese with a liquid agent, or that the cheese is a filata cheese. 
MILLER is cited for the reasons noted above.  However, the MILLER is silent as to docking cheese. 
Williams teaches that one can dock cheese crackers to prevent bubbling cooking. 
 It would have been obvious to one skilled in the art to dock the cheese pieces of MILLER to prevent bubbling. 
MILLER and WILLIAMS are silent as to freezing the cheese. 
United States Patent No. 2,927,029 (LONG) discloses coated frozen cheese slices with a control agent comprising cellulose in a powder or solution form.  This prevents the slices from sticking (col. 1, lines 40-45). 
Thus, it would have been obvious to one skilled in the art to combine Long with MILLER and WILLIAMS to prevent the sticking of slices. 
MILLER, WILLIAMS and LONG are silent as to using filata cheese. 
NELLES teaches a method for making pasta filata, the cheese can be provolone, filata or mozzarella [0057].
NELLES teaches that the method can produce cheese in an efficient manner [0020]. 
It would have been obvious to use the cheese of NELLES with MILLER, WILLIAMS and LONG, as NELLES teaches that these cheeses can include mozzarella, pasta filata, provolone, Mexican style, scamorze, and pizza cheese.
The above-identified reference are silent as to the use of natural cheese processed with roller belts and conveyors. 
However, FAGER teaches that roller belts causes the cheese to be drawn through the rolls and effectively meter and shape the cheese.  This allows for a more precise amount of cheese (col. 5, lines 40-40). 
Thus, it would have been obvious to one skilled in the art to use roller belts in MILLER and LONG, as roller belts allow the cheese to be shape and provide a more precise amount of cheese.  
As to claims 24-26, it would have been obvious to vary the shape of the cheese based on desired size and shape for packaging (MILLER, col. 2, lines 8-10). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As to claim 27, it would have been obvious to vary the shape of the cheese based on its application. This includes shaping the cheese to use the cheese in a sandwich. 
As to claim 16, the cheese is formed in slices (MILLER, col. 58-62).
As to claim 17, the cheese is stretched while being push through the fibers and will naturally form the fibers (MILLER, col. 3, lines 1-21).
As to claim 31,  the cheese is stamped/rolled an outline of the cheese shape such as a triangle (i.e., two substantially straight lines intersecting at an angle) into the cheese sheet, wherein the cutter forms the cheese shape independently of the cheese sheet; and separating the cheese shape from the cheese sheet (see MILLER,  col. 6, lines 53-68). It would have been obvious to vary the shape of the cheese and remove the cheese to use the cheese. 
As to claim 32, LONG teaches freezing cheese before storing the cheese (MILLER, col. 1, lines 40-45).  It would have been obvious to one skilled in the art to freeze the cheese quickly to facilitate processing.   Indeed, there is no evidence to suggest that this parameter is critical or results in an unexpected benefit. 

Relevant Art Not Cited in Rejection
US20140242248

Response to Arguments
Applicant's arguments filed May 7. 2021 have been fully considered but they are not persuasive.  
The applicant argues MILLER does not disclose a chilled roller belt. 
However, the only difference between a chilled belt and a chilled roller appears to be that the distance and time the cheese spend on a chilled belt can be theoretically greater than a roller.  Thus, it would have been obvious to vary the time the cheese was subjected to the belt or roller. Nevertheless, it is noted that THAKAR is no longer cited and that FAGER is cited. 
Moreover, it is noted that per MILLER.  The chilling provides the processed cheese food to be processed and formed into a sheet. It would have been impossible to process the cheese product unless the molten cheese is chilled. MILLER teaches that “A flowable or molten cheese product is distributed onto the chilled surface of the roll 16 from a hopper 18 extending entirely along the length of the roll. The roll 16 is supported for continuous rotation so that a continuous sheet of a process cheese spread product 12 is provided therefrom. Upon contact with the surface of the roll, the molten cheese product begins to cool and solidify, forming the sheet of cheese product 12 which clings to the roll and remains in engagement therewith around a substantial portion of its circumference. The molten cheese forms into a sheet in a period of time somewhat less than the period for a revolution of the roll. Thus, the sheet will remain on the roll for about three-quarters or more of the revolution, the sheet entering from the hopper 18 onto one of the upper quadrants of the chill roll 16 and being separated from the roll at the other of the upper quadrants” (col. 2, lines 50-68 and see Figure 1).   The chilling helps with processing and two rolls as opposed one would help control the thickness and shape of the sheet. It is not clear why a second chill roller could not also have a blade 22 to facilitate the sheet coming off the roll. 
The applicant also argues that Long,  Thakur, Williams, Bornhorst and Nelles do not remedy MILLER. 
However, FAGER and MILLER are proper for the reasons noted above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        



/DONALD R SPAMER/Primary Examiner, Art Unit 1799